DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, which corresponds to claims 1-7, in the reply filed on 1/25/2021 is acknowledged. The traversal is on the ground(s) that searching the subject matter of groups I and II does not place a serious burden on the Examiner. This is not found persuasive because each of the species would require separate search and examination strategies as specifically detailed in the restriction requirement. 
Claims 8-14 are withdrawn from consideration as being drawn to a non-elected species. The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because it contains 151 words, exceeding the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan WO2015060912.
Regarding claim 1, Sheridan teaches:
•	A gas turbine engine (Fig. 1) comprising: a fan (Fan 42, Fig. 1, [0035]) driven by a fan drive turbine (first (or low) pressure turbine 46, Fig. 1 [0035]) through a gear reduction (geared architecture 48, Fig. 1, [0035]); an oil pump (lubricant pump 72, Fig. 3, [0043]) operatively connected to the fan by a main input drive gear (shaft gear 64, Fig. 2, [0044]), the main input drive gear rotating when the fan rotor rotates in either a first direction or a second direction of the fan(“Referring to Figures 4 and 5, the example shaft gear 64 is shown rotated in a second direction 70 that is opposite from the first direction 68 illustrated in Figures 2 and 3” [0052]); and a gear train (primary gear train 86 and reverse gear train 88, Fig 3, [0044]) intermediate the main input drive gear and the oil pump, the gear train including a first pinion gear (primary gear 90, Fig 3, [0044]) and a second pinion gear (first reversing gear 104, Fig. 3, [0044]), the first pinion gear and the second pinion gear each driven by the main input drive gear, the first pinion gear driving a first gear (pinion gear 98, Fig 3, [0044]) through a first clutch (clutch 96, Fig. 3, [0046]), the second pinion gear driving a second gear (second 
Regarding claim 4, Sheridan teaches the invention as discussed above for claim 1, and Sheridan further teaches:
The gas turbine engine of claim 1, wherein said first and second clutches are sprag clutches (“primary clutch 96 and reversing clutch 112 are overrunning clutch designs utilizing a sprag configuration” [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Sheridan WO2015060912.
Regarding claim 2, Sheridan teaches the invention as discussed above for claim 1. However, Sheridan does not teach “the gas turbine engine of claim 1, wherein the oil pump is rotatable about a common axis with the first pinion gear.” 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the location of Sheridan’s lubricant pump 72 in order to reduce the weight and complexity of Sheridan’s turbine engine, by eliminating parts such as gear 100, and attaching the lubricant pump directly to primary gear shaft 92 (Fig. 3, [0044]), resulting in a “gas turbine engine of claim 1, wherein the oil pump is rotatable about a common axis with the first pinion gear”, since it has been held that choosing from a finite number of identified, predictable solutions (in the instant case, there is a finite number of locations where lubricant pump 72 can be attached to) with a 
Regarding claim 3, Sheridan teaches the invention as discussed above for claim 1. However, Sheridan does not teach “the gas turbine engine of claim 1, wherein the oil pump is rotatable about a common axis with the second pinion gear.” 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the location of Sheridan’s lubricant pump 72 in order to reduce the weight and complexity of Sheridan’s turbine engine, by eliminating parts such as gear 100, and attaching the lubricant pump directly to reverse gear shaft 110 (Fig. 3, [0045]), resulting in a “gas turbine engine of claim 1, wherein the oil pump is rotatable about a common axis with the second pinion gear”, since it has been held that choosing from a finite number of identified, predictable solutions (in the instant case, there is a 
Claims 5-7 are rejected under 35 U.S.C. 103 as being obvious over Sheridan in view of Sheridan 2017/0002738.
Regarding claim 5, Sheridan teaches the invention as discussed above for claim 1. However Sheridan does not teach “the gas turbine engine of claim 1, wherein the gear train is operable to allow the engine to operate under windmill conditions in the air for 90 minutes or longer.” 
Sheridan 2017/0002738 teaches:
The gas turbine engine of claim 1, wherein the gear train is operable to allow the engine to operate under windmill conditions in the air for 90 minutes or 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sheridan’s gas turbine engine with Sheridan 2017/0002738’s teachings to allow the engine to windmill in the air for up to 90 minutes, resulting in an engine “wherein the gear train is operable to allow the engine to operate under windmill conditions in the air for 90 minutes or longer” as claimed, in order avoid damage to the engine if it is shut down for other reasons than oil system failure, as taught by Sheridan 2017/0002738 [0039].
Regarding claim 6, Sheridan teaches the invention as discussed above for claim 1. However Sheridan does not teach “the gas turbine engine of claim 1, wherein the gas turbine engine is operable to fly under negative gravity conditions for at least 20 seconds.”
Sheridan 2017/0002738 teaches:
the gas turbine engine of claim 1, wherein the gas turbine engine is operable to fly under negative gravity conditions for at least 20 seconds (“it is desirable to allow an aircraft to fly under negative gravity conditions for at least 20 seconds” [0040]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sheridan’s gas turbine engine with Sheridan 2017/0002738’s teachings to allow the aircraft to fly under negative gravity conditions for at least 20 seconds, resulting in an engine “wherein the gas turbine engine is operable to fly under negative gravity conditions for at least 20 seconds” as claimed, in order overcome the 
Regarding claim 7, Sheridan teaches the invention as discussed above for claim 1. However Sheridan does not teach “The gas turbine engine of claim 1, wherein the gear train is operable indefinitely on the ground when windmilling with wind speeds below 85 mph or less.”
Sheridan 2017/0002738 teaches:
The gas turbine engine of claim 1, wherein the gear train is operable indefinitely on the ground when windmilling with wind speeds below 85 mph or less (“It is also desirable to allow the engine to windmill indefinitely on the ground with wind speeds below 85 mph or less” [0039]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sheridan’s gas turbine engine with Sheridan 2017/0002738’s teachings to allow the engine to windmill indefinitely on the ground with wind speeds below 85 mph or less, resulting in an engine “, wherein the gear train is operable indefinitely on the ground when windmilling with wind speeds below 85 mph or less” as claimed, in order overcome the challenges with regard to operating the engine and supplying oil to the gear components, as taught by Sheridan 2017/0002738 [0041], to avoid damage to the engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO TOSHIHARU IGUE whose telephone 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                                      

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741